NUMBERS
13-04-412-CV
13-05-415-CV
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS CHRISTI - EDINBURG
 
ARELY HERNANDEZ, OLVIDO HERNANDEZ,
AND
JUAN HERNANDEZ,                                                              Appellants,
 
                                                             v.
 
BRIDGESTONE/FIRESTONE, INC. AND
BRIDGESTONE
CORPORATION,
ET AL.,                                                                 Appellees.
 
 
                            On
appeal from the 332nd  District Court
                                        of
Hidalgo County, Texas.
 
 
                               MEMORANDUM
OPINION
 
           Before
Chief Justice Valdez and Justices Hinojosa and Rodriguez
                                    Memorandum
Opinion Per Curiam
 




Appellants, ARELY HERNANDEZ, ET AL.,
perfected an appeal from a judgment entered by the 332nd District Court of Hidalgo County,
 Texas, in cause number C-093-02-F.  After the
record and briefs were filed, the parties filed a joint motion to dismiss the
appeal as to appellants, ARELY HERNANDEZ, OLVIDO HERNANDEZ, AND JUAN HERNANDEZ,
and appellees, BRIDGESTONE/FIRESTONE, INC. AND BRIDGESTONE CORPORATION, ET
AL.   Appellants,  ARELY HERNANDEZ, OLVIDO HERNANDEZ, AND JUAN
HERNANDEZ, move that this Court dismiss them from the instant appeal.  The appeal between appellants,  ARELY HERNANDEZ, OLVIDO HERNANDEZ, AND JUAN
HERNANDEZ,  and  appellees, BRIDGESTONE/FIRESTONE, INC. AND
BRIDGESTONE CORPORATION, ET AL.,  is
severed from the original appeal and is docketed under cause number
13-05-415-CV.
Having considered the joint motion to dismiss the
appeal and the documents on file, this Court is of the opinion that the motion
should be granted.  The joint motion to
dismiss the appeal of appellants,   ARELY
HERNANDEZ, OLVIDO HERNANDEZ, AND JUAN HERNANDEZ, is hereby granted.  The appeal as to appellants, ARELY HERNANDEZ,
OLVIDO HERNANDEZ, AND JUAN HERNANDEZ, and appellees, BRIDGESTONE/FIRESTONE,
INC. AND BRIDGESTONE CORPORATION, ET AL., in cause number 13-05-415-CV is
ordered DISMISSED.  
The remaining issues in the appeal will remain
docketed under cause number 13-04-412-CV.
 
PER CURIAM
 
Memorandum
Opinion delivered and filed 
this
the 14th day of July, 2005.